PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of
Apostolopoulos, et al.
Application No. 16/245,918
Filed: January 11, 2019
For: CLOSED SOCKET BRAZED JOINT ASSEMBLY

:
:
:        DECISION ON PETITION
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed March 09, 2022, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).” This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

The application became abandoned for failure to file an Inventor’s Oath/Declaration or Substitute Statement no later than the date the issue fee was paid, as required by the Notice Requiring Inventor’s Oath or Declaration mailed November 29, 2021 Since the issue fee of $1,200 was paid on February 28, 2022, the application became abandoned by operation of law on February 29, 2022. A courtesy Notice of Abandonment was mailed on March 04, 2022.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.1  

The petition does not comply with requirement (1). A review of the record indicates the request under 37 CFR 1.48 has been entered before the rendering of a decision on the petition under 37 CFR 1.137(a). While a corrected filing receipt and Notice of Acceptance of Request under 37 CFR 1.48(f) was mailed on March 11, 2022, it was mailed prematurely. The request under 37 CFR 1.48 included an updated application data sheet (ADS). When an ADS is provided in a patent application, the ADS becomes part of the application.

37 CFR 1.312 states, no amendment may be made as a matter of right in an application after the mailing of the notice of allowance. Any amendment filed pursuant to this section must be filed before or with the payment of the issue fee, and may be entered on the recommendation of the primary examiner, approved by the Director, without withdrawing the application from issue.  

Since 37 CFR 1.312 prohibits amendments to the disclosure after payment of an issue fee, in order for the amendment(s) to be accepted as part of the required reply, a renewed petition under 37 CFR 1.137(a) must include a petition to withdraw this application from issue under the provisions of 37 CFR 1.313(c)(2), a Request for Continued Examination under 37 CFR 1.114, and the required fees.     

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web2 

Any questions concerning this matter may be directed to Jonya Smalls, Paralegal Specialist at (571) 272-1619. 




/JONYA SMALLS/Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
    

    
        1 Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  
        2 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)